 
 
Exhibit 10.2






 












LEXMARK SUPPLEMENTAL SAVINGS AND
DEFERRED COMPENSATION PLAN
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS


PREAMBLE
1



ARTICLE 1 - DEFINITIONS
2



1.1
 Account
2
1.2
 Beneficiary
2
1.3
 Board or Board of Directors
2
1.4
 Change in Control
2
1.5
 Code
2
1.6
 Committee
2
1.7
 Compensation
2
1.8
 Continuous Service
3
1.9
 Disabled or Disability
3
1.10
 Effective Date
3
1.11
 Eligible Employee
3
1.12
 Employer
3
1.13
 ERISA
3
1.14
 Excess Compensation
3
1.15
 Identification Date
3
1.16
 Key Employee
3
1.17
 Participant
3
1.18
 Plan
4
1.19
 Plan Year    
4
1.20  Related Employer
4
1.21
 Separation from Service
4
1.22
 Unforeseeable Emergency
4
1.23
 Valuation Date
4



ARTICLE 2 - PARTICIPATION
5



2.1
Participation
5
2.2
Termination of Participation
5



ARTICLE 3 - PARTICIPANT CONTRIBUTIONS
6



3.1
Deferral Agreement
6
3.2
Amount of Deferral
6
3.3
Timing of Election to Defer
7
3.4
Election of Payment Schedule and Form of Payment
7






i

--------------------------------------------------------------------------------





ARTICLE 4 - EMPLOYER CONTRIBUTIONS
9



4.1
Matching Contributions
9
4.2
Other Employer Contributions
9



ARTICLE 5 - ACCOUNTS AND CREDITS/OTHER ADJUSTMENTS
10



5.1
Establishment of Account
10
5.2
Contribution Credits to Account
10
5.3
Interest Credits to Account
10
5.4
Adjustment of Accounts
10



ARTICLE 6 - RIGHT TO BENEFITS
11



6.1
Vesting
11
6.2
Death
11
6.3
Disability
11
6.4
Change in Control
11



ARTICLE 7 - DISTRIBUTION OF BENEFITS
15



7.1
Amount of Benefits
15
7.2
Method and Timing of Distributions
15
7.3
Unforeseeable Emergency
15
7.4
Cashouts of Amounts Not Exceeding Stated Limit
16
7.5
Key Employees
16
7.6
Permissible Delays in Payment
17



ARTICLE 8 - AMENDMENT AND TERMINATION
19



8.1
Amendment by Employer
19
8.2
Retroactive Amendments
19
8.3
Plan Termination
19
8.4
Distribution Upon Termination of the Plan
20



ARTICLE 9 - THE TRUST
21



9.1
Establishment of Trust
21
9.2
Grantor Trust
21
9.3
Investment of Trust Funds
21




ii

--------------------------------------------------------------------------------





ARTICLE 10 - PLAN ADMINISTRATION
22



10.1
Powers and Responsibilities of the Employer
22
10.2
Powers and Responsibilities of the Committee
22
10.3
Claims and Review Procedures
23
10.4
Plan Administrative Costs
23



ARTICLE 11 - MISCELLANEOUS
24



11.1
Unsecured General Creditor of the Employer
24
11.2
Employer’s
24
11.3
Limitation of Rights
24
11.4
Anti-Assignment
24
11.5
Facility of Payment
24
11.6
Notices
24
11.7
Tax Withholding
25
11.8
Indemnification
25
11.9
Permitted Acceleration of Payment
25
11.10
No Guarantee of Employment or Participation
26
11.11
Unclaimed Benefit
26
11.12
Governing Law
26



 





iii

--------------------------------------------------------------------------------





PREAMBLE




Lexmark International, Inc. ("Employer") hereby establishes the Lexmark
Supplemental Savings and Deferred Compensation Plan ("Plan"). The Plan is
intended to be a “plan which is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended, and is further intended to comply with the requirements of
Internal Revenue Code Section 409A and the guidance issued thereunder and shall
be implemented and administered in a manner consistent therewith.






 





1

--------------------------------------------------------------------------------





ARTICLE 1
DEFINITIONS


Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:


1.1 “Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant and any income, expenses, gains, losses or
distributions included thereon. The Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant pursuant to the Plan. Separate
Accounts shall be established for a Participant by Plan Year and by type of
contribution credited to the Participant.


1.2 “Beneficiary” means the persons, trusts, estates or other entities
designated in writing by a Participant, or otherwise entitled under Section 6.2
to receive benefits under the Plan upon the death of a Participant.


1.3 “Board” or “Board of Directors” means the Board of Directors of the
Employer.


1.4 “Change in Control” means the occurrence of an event involving the Employer
that is described in Section 6.4.


1.5 “Code” means the Internal Revenue Code of 1986, as amended.


1.6 "Committee" means the Compensation and Pension Committee of the Board of
Directors.


1.7 “Compensation” with respect to a Plan Year means salary, commission
payments, and recurring payments under any form of variable compensation plan,
plus short-term incentive compensation (but only to the extent the short-term
incentive compensation qualifies as performance-based compensation under Code
Section 409A) and additional compensation paid during such Plan Year, including
but not limited to payments for nonscheduled work days, overtime and shift
premium, but excluding compensation deferred under any nonqualified deferred
compensation plan other than this Plan, and also excluding long-term incentive
compensation, special awards, amounts deferred under the Lexmark Stock Incentive
Plan, deferred and accrued vacation payments to terminating employees, and any
amount reported on Form W-2 in respect of a stock option exercise. Commissions
and any short-term incentive compensation earned but not paid at the time of a
Participant's termination of employment with the Employer or any Related
Employer shall be treated as having been paid immediately prior to such
termination. Compensation also shall include elective amounts that are not
otherwise includable in the gross income of the Participant under Code Sections
125, 132(f)(4), 402(e)(3) and 402(h).


2

--------------------------------------------------------------------------------


1.8 "Continuous Service" means the Participant's Continuous Service credited
under the Lexmark Savings Plan.


1.9 “Disabled” or "Disability" means a determination by the Employer that the
Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or last for a continuous
period of not less than twelve months, receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of the Employer or any Related Employer. A Participant also
will be considered disabled if he is determined to be totally disabled by the
Social Security Administration.


1.10 "Effective Date" means April 3, 2006.


1.11 “Eligible Employee” means an employee of the Employer who is determined by
the Employer to be a member of a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, whose annual Compensation is expected to exceed the
limitation on compensation under Section 401(a)(17) of the Code as adjusted for
cost-of-living increases in accordance with Code Section 401(a)(17)(B), and who
is selected by the Employer for participation in the Plan.


1.12 “Employer” means Lexmark International, Inc., a Delaware corporation, and
any successor corporation or other successor entity that agrees to continue the
Plan.


1.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


1.14 "Excess Compensation" means the amount of an Eligible Employee's
Compensation for a Plan Year that is in excess of the Code Section 401(a)(17)
compensation limit for such Plan Year. The Code Section 401(a)(17) limitation
shall be applied to the Eligible Employee's Compensation in the order of time as
Compensation is actually paid to the Eligible Employee, including elective
amounts that are not otherwise includable in the gross income of the Participant
under Code Sections 125, 132(f)(4), 402(e)(3) and 402(h).


1.15 “Identification Date” means the date as of which Key Employees are
determined, which shall be December 31 of each calendar year.


1.16 “Key Employee” means a ‘specified employee’ within the meaning of Section
409A(a)(2)(B)(i) of the Code who satisfies the conditions set forth in Section
7.5.


1.17 “Participant” means an Eligible Employee who commences participation in the
Plan in accordance with Article 2.


3

--------------------------------------------------------------------------------


1.18 “Plan” means the Lexmark Supplemental Savings and Deferred Compensation
Plan.


1.19 “Plan Year” means the 12-month period commencing January 1 and ending on
December 31. The first Plan Year of the Plan is a short Plan Year, beginning
April 3, 2006 and ending December 31, 2006.


1.20 “Related Employer” means the Employer and (a) any corporation that is a
member of a controlled group of corporations as defined in Section 414(b) of the
Code that includes the Employer, and (b) any trade or business that is under
common control as defined in Section 414(c) of the Code that includes the
Employer.


1.21 “Separation from Service” means the date that the Participant dies, retires
or otherwise has a termination of employment with respect to all entities
comprising the Related Employer. A Separation from Service does not occur if the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or such longer period during
which the Participant’s right to re-employment is provided by statute or
contract. If the period of leave exceeds six months and the Participant’s right
to re-employment is not provided either by statute or contract, a Separation
from Service will be deemed to have occurred on the first day following the
six-month period.


1.22 “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Code Section
152(a)); loss of the Participant’s property due to casualty; or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.


1.23 “Valuation Date” means each business day of the Plan Year.




 





4

--------------------------------------------------------------------------------




ARTICLE 2
PARTICIPATION


2.1 Participation. The Participants in the Plan shall be those “management” or
“highly compensated” employees of the Employer within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA who satisfy the requirements to be
considered an Eligible Employee pursuant to Section 1.11 of the Plan.


2.2 Termination of Participation. The Employer may terminate a Participant’s
participation in the Plan but any such termination at the direction of the
Employer shall not take effect until the first day of the next Plan Year.


 


 





5

--------------------------------------------------------------------------------




ARTICLE 3
PARTICIPANT CONTRIBUTIONS


       3.1 Deferral Agreement.  Each Eligible Employee may elect prior to the
beginning of a Plan Year to defer his Excess Compensation for such upcoming Plan
Year by executing writing or electronically, a deferral agreement in accordance
with rules and procedures established by the Employer and the provisions of this
Article 3. The period during which an Eligible Employee must complete a deferral
agreement for an upcoming Plan Year is hereafter referred to as an "Election
Period." The Election Period to defer Excess Compensation for the 2007 Plan Year
shall be the period commencing on June 1, 2006 and ending on the date determined
by the Employer, but not later than June 30, 2006 ("2006 Election Period"). The
Election Period for each succeeding Plan Year shall be established by the
Employer. A new deferral agreement must be timely executed for each Plan Year
during which the Eligible Employee desires to defer Excess Compensation. An
Eligible Employee who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Excess Compensation for such Plan Year.


A deferral agreement completed during an Election Period may be changed or
revoked through the last day of the Election Period. In addition, a deferral
agreement completed during the 2006 Election Period may be revoked at any time
during 2006 with respect to deferrals of Excess Compensation earned and paid in
2007 and/or with respect to Employer contributions credited to the Eligible
Employee in 2007; provided, however, this extended revocation period shall only
be available in the event that the Internal Revenue Service ("IRS") issues
guidance under Code Section 409A that differs in substance from the regulations
and other guidance issued by the IRS with respect to Code Section 409A as of the
Plan's Effective Date, and such extended period shall not be available for any
deferral elected by the Eligible Employee during the 2006 Election Period with
respect to performance-based compensation, as described in Code Section
409A(a)(4)(B)(iii), earned by the Eligible Employee in 2006 but payable in 2007.
Except with respect to the 2006 Election Period and as provided in Section 7.3,
a deferral agreement may not be changed or revoked after the last day of the
Election Period; provided, however, in the event that the Employer determines
subsequent to the end of an Election Period but prior to the beginning of the
upcoming Plan Year that a Participant will not be eligible to defer Excess
Compensation into the Plan during the upcoming Plan Year, then such a
Participant's deferral agreement is automatically revoked to the extent
permitted by Code Section 409A.


3.2 Amount of Deferral. An Eligible Employee may elect to defer up to 100% of
his Excess Compensation (net of applicable tax withholding and payroll
deductions) for a Plan Year. An Eligible Employee's deferrals for a Plan Year
shall not commence until the Eligible Employee's Compensation paid to him for
such Plan Year has reached the Code Section 401(a)(17) limit, including elective
amounts that are not otherwise includable in the gross income of the Participant
under Code Sections 125, 132(f)(4), 402(e)(13) and 402(h).


6

--------------------------------------------------------------------------------


3.3 Timing of Election to Defer. Each Eligible Employee who desires to defer
Excess Compensation otherwise payable during a Plan Year must execute a deferral
agreement within the Election Period preceding the Plan Year specified by the
Employer.


Except as otherwise provided below, an Employee who is designated as an Eligible
Employee during a Plan Year may elect to defer Excess Compensation otherwise
paid for services to be performed during the remainder of such Plan Year
subsequent to such election in accordance with the rules of this Section 3.3 by
executing a deferral agreement within the thirty (30) day period beginning on
the date the employee is designated as an Eligible Employee. If Excess
Compensation is based on a specified performance period that begins before the
Eligible Employee executes his deferral agreement, the election will apply to
the portion of such Excess Compensation equal to the total amount of Excess
Compensation for the service period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period. The rules of this paragraph shall not
apply if the Eligible Employee has ever participated or is participating in a
"Plan" as defined by Prop. Reg. Sec. 1.409A-1(c) sponsored by the Employer or
any Related Employer.


3.4 Election of Payment Schedule and Form of Payment. At the time an Eligible
Employee completes a deferral agreement for Excess Compensation for the upcoming
Plan Year, the Eligible Employee must elect a distribution event (which includes
a specified time) and a form of payment for the Excess Compensation subject to
the deferral agreement and for any Employer contributions made during such Plan
Year from among the options the Employer has made available for this purpose and
which are specified in the deferral agreement. The availability of any
particular distribution event or form of payment with respect to a deferral or
Employer contribution for a Plan Year is no guarantee that such distribution
event or form of payment will continue to be available for future deferrals or
Employer contributions. If an Eligible Employee fails to have an executed
deferral agreement in effect for a Plan Year during which an Employer
contribution pursuant to Article 4 is made on his behalf, the Eligible Employee
will be deemed to have elected to receive a lump sum distribution upon
Separation from Service. The Transitional Contribution (and interest credited
thereon) credited to a Participant's Account as described in Section 4.2 below
shall be paid to the Participant in a lump sum distribution on the first day of
the seventh month following the Participant's Separation from Service; provided,
the Participant may elect a different distribution event or a different form of
payment for the Transitional Contribution (and interest credited thereon) during
the 2006 Election Period in reliance on the transitional relief provided under
IRS Notice 2005-1, Q&A-19(c) as extended pursuant to the preamble to the
proposed Treasury Regulations under Code Section 409A; provided, further, if the
Participant incurs a Separation from Service on or before June 30, 2007, any
election of a different distribution event or a different form of payment shall
be disregarded, and the Participant's Transitional Contribution (and interest
credited thereon) shall be paid to the Participant in a lump sum distribution on
the first day of the seventh month following the Participant's Separation from
Service. An Eligible
7

--------------------------------------------------------------------------------


Employee may elect to receive in-service distributions of elective deferrals
(including interest credited thereon), subject to a three-year minimum deferral
period, or elect to defer distribution (or commencement of distribution) of such
amounts until at least the first day of the seventh month following Separation
from Service. An Eligible Employee may not elect to receive or commence
distribution of Employer contributions (including interest credited thereon)
credited to his Accounts prior to the first day of the seventh month following
his Separation from Service. An Eligible Employee may elect to have the amounts
payable to him following his Separation from Service paid in the form of a
single lump sum distribution or in annual installments; provided, however, that
(a) any election made by an Eligible Employee is subject to the provisions
contained in Article 7, and (b) the balance or remaining balance credited to a
Participant's Account(s) shall be paid to the Participant (or his
Beneficiary(ies)) in the form of a single lump sum cash payment as soon as
administratively feasible in the event of the Participant's death or Disability
or, in the event a Change in Control occurs, on the date of the occurrence of
the Change in Control as determined in accordance with Section 6.4, or as soon
thereafter as administratively feasible.
 
 
8

--------------------------------------------------------------------------------


 
ARTICLE 4
EMPLOYER CONTRIBUTIONS


4.1 Matching Contributions. Beginning with the 2007 Plan Year, the Employer for
each Plan Year will credit the Participant’s Account with a matching
contribution in an amount equal to 100% of the Participant's elective deferrals
not exceeding 6% of the Participant's Excess Compensation for such Plan Year,
but only if the Participant is employed by the Employer or a Related Employer on
the date the matching contribution would otherwise be credited to the
Participant's Account. Matching contributions shall be credited as of the date
the deferred Excess Compensation on which the matching contribution is based is
credited and would otherwise have been paid to the Participant.


4.2 Other Employer Contributions. For the 2006 Plan Year, the Employer will
credit the Participant's Account with a contribution ("Transitional
Contribution") in the amount of 6% of the Participant's Excess Compensation for
the Plan Year, less the amount of any deemed contribution credit for the
Participant to the Lexmark Nonqualified Supplemental Retirement Plan for the
2006 Plan Year. The Transitional Contribution will be credited to the
Participant's Account as soon as administratively feasible following the last
day of the 2006 Plan Year. For Plan Years beginning on and after January 1,
2007, the Employer will credit the Participant's Account with a contribution, if
any, in an amount determined by the Employer in its sole discretion. Any
Employer contribution other than a matching contribution credited to a
Participant's Account for a Plan Year subsequent to the 2006 Plan Year will be
credited to the Participant's Account as soon as administratively feasible
following the last day of such Plan Year or such other time as reasonably
determined by the Employer based on the existing circumstances. Provided,
however, that any Employer contribution credit to a Participant's Account
contemplated under this Section 4.2 shall be made only if the Participant is
employed by the Employer or a Related Employer at the time the Employer
contribution would otherwise be credited to the Participant's Account.






 





9

--------------------------------------------------------------------------------





ARTICLE 5
ACCOUNTS AND CREDITS/OTHER ADJUSTMENTS


5.1 Establishment of Account. For accounting and computational purposes only,
the Employer will establish and maintain separate Accounts for each Participant
which will reflect the credits made pursuant to Section 5.2 along with the
deemed interest credits and any expenses allocated thereto as provided in
Sections 5.3 and 5.4. The Employer will establish and maintain such other
records and accounts, as it decides in its discretion to be reasonably required
or appropriate to discharge its duties under the Plan.


5.2 Contribution Credits to Account. A Participant’s Account will be credited
for each Plan Year with (a) the amount of his elective deferrals under Section
3.1 at the time the amount subject to the deferral election would otherwise have
been paid to the Participant and (b) the amount of Employer contributions
credited on his behalf under Article 4. Employer contributions will be credited
to the Participant’s Accounts at the times specified, respectively, in Sections
4.1 and 4.2 above. Separate Accounts shall be maintained for each Participant
for each Plan Year for which contributions are credited to the Participant and
for each type of contribution credit: deferral contribution, matching
contribution and Employer discretionary contribution (including any Transitional
Contribution).


5.3 Interest Credits to Account. Each Account maintained for a Participant shall
be credited with interest. Interest is credited during a Plan Year at a rate
equal to the Merrill Lynch U.S. Corporate 7-10 year index rate, determined as of
the last business day of the month of November of the prior year, or if such
index rate is not available, such other comparable rate as is determined to be
appropriate by the Committee. Interest accrues from the date of credits
specified in Section 5.2.


5.4 Adjustment of Accounts. Each Account maintained for a Participant shall be
adjusted for interest credits and any expenses allocable under the terms of the
Plan to the Account. The Account shall be adjusted as of each Valuation Date to
reflect: (a) the interest credits and expenses described above; (b) amounts
credited pursuant to Section 5.2; and (c) distributions or withdrawals.




 





10

--------------------------------------------------------------------------------





ARTICLE 6
RIGHT TO BENEFITS


6.1 Vesting. A Participant, at all times, has a 100% nonforfeitable interest in
the amounts credited to his Accounts attributable to his elective deferrals made
in accordance with Section 3.1, Employer matching contributions made in
accordance with Section 4.1, and the additional Employer Transitional
Contribution for the 2006 Plan Year described in Section 4.2. A Participant’s
interest in any amounts credited to his Accounts attributable to any other
Employer discretionary contributions made in accordance with Section 4.2 shall
become nonforfeitable upon his completion of three years of Continuous Service
or upon his death or Disability, or upon a Change in Control, whichever occurs
first.


6.2 Death. The balance or remaining balance credited to a Participant’s vested
Accounts shall be paid to his Beneficiary(ies) in a single lump sum cash payment
thirty days following the date of death, or as soon as administratively feasible
thereafter. A Participant may designate a Beneficiary or Beneficiaries, or
change any prior designation of Beneficiary or Beneficiaries in accordance with
rules and procedures established by the Employer, provided, however, that a
married Participant may not designate anyone other than the Participant's spouse
without the written, notarized consent of the Participant's spouse.


A copy of the death notice or other sufficient documentation must be filed with
and approved by the Employer. In the absence of an effective Beneficiary
designation, upon the death of an unmarried Participant the deemed Beneficiary
shall be the Participant's estate, and upon the death of a married Participant
the deemed Beneficiary shall be the Participant's surviving spouse or, if there
is no surviving spouse, the Participant's estate.
 
6.3 Disability. The balance or remaining balance credited to a Participant’s
vested Accounts shall be paid to the Participant in a single lump sum cash
payment as soon as administratively feasible following the date the Participant
is determined to be Disabled as defined in Section 1.9, but no earlier than
otherwise permissible under Code Section 409A. The Employer, in its sole
discretion, shall determine whether a Participant has experienced a Disability
for purposes of this Section 6.3.


6.4 Change in Control. The balance or remaining balance credited to a
Participant's vested Accounts shall be paid to the Participant in a single lump
sum cash payment on the date of the occurrence of the Change in Control or as
soon thereafter as administratively feasible. A Change in Control will occur
upon a change in the ownership of the Employer, a change in the effective
control of the Employer or a change in the ownership of a substantial portion of
the assets of the Employer. The Employer, for this purpose, includes any
corporation identified in this Section 6.4. Whether a Change in Control has
occurred will be determined by the Employer in accordance with the rules and
definitions set forth in this Section 6.4.


11

--------------------------------------------------------------------------------





 
(a)
Relevant Corporations. To constitute a Change in Control for purposes of the
Plan, the event must relate to (i) the corporation for whom the Participant is
performing services at the time of the Change in Control, (ii) the corporation
that is liable for the payment of the Participant’s benefits under the Plan (or
all corporations liable if more than one corporation is liable), or (iii) a
corporation that is a majority shareholder of a corporation identified in (i) or
(ii), or any corporation in a chain of corporations in which each corporation is
a majority corporation of another corporation in the chain, ending in a
corporation identified in (i) or (ii). A majority shareholder is defined as a
shareholder owning more than 50% of the total fair market value and voting power
of such corporation.




 
(b)
Stock Ownership. Code Section 318(a) applies for purposes of determining stock
ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treasury Regulation Section 1.83-3(b) and (j)) the stock
underlying the option is not treated as owned by the individual who holds the
option.




 
(c)
Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or more than one person
acting as a group, acquires ownership of stock of the corporation that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of such corporation. If any
one person or more than one person acting as a group is considered to own more
than 50% of the total fair market value or total voting power of the stock of a
corporation, the acquisition of additional stock by the same person or persons
is not considered to cause a change in the ownership of the corporation (or to
cause a change in the effective control of the corporation as discussed below in
Section 6.4(d)). An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock. This Section 6.4(c) applies only when there is a transfer
of stock of a corporation (or issuance of stock of a corporation) and stock in
such corporation remains outstanding after the transaction. For purposes of this
Section 6.4(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of the same public offering. Persons will, however, be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the corporation. If a person, including an entity, owns stock
in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar

 
12

--------------------------------------------------------------------------------



 
 
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

 
(d)
Change in the effective control of a corporation. A change in the effective
control of a corporation occurs on the date that either (i) any one person, or
more than one person acting as a group, acquires (or has acquired during the
twelve month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the corporation possessing 35% or more
of the total voting power of the stock of such corporation, or (ii) a majority
of members of the corporation’s board of directors is replaced during any twelve
month period by directors whose appointment or election is not endorsed by a
majority of the members of the corporation’s board of directors prior to the
date of the appointment or election, provided that for purposes of this clause
(ii), the term corporation refers solely to the relevant corporation identified
in Section 6.4(a) for which no other corporation is a majority shareholder for
purposes of Section 6.4(a). A change in effective control also may occur in any
transaction in which either of the two corporations involved in the transaction
has a change in the ownership of such corporation as described in Section 6.4(c)
or a change in the ownership of a substantial portion of the assets of such
corporation as described in Section 6.4(e). If any one person, or more than one
person acting as a group, is considered to effectively control a corporation
within the meaning of this Section 6.4(d), the acquisition of additional control
of the corporation by the same person or persons is not considered to cause a
change in the effective control of the corporation or to cause a change in the
ownership of the corporation within the meaning of Section 6.4(c). For purposes
of this Section 6.4(d), persons will not be considered to be acting as a group
solely because they purchase or own stock of the same corporation at the same
time, or as a result of the same public offering. Persons will be considered to
be acting as a group, though, if they are owners of a corporation that enters
into a merger, consolidation, purchase or acquisition of stock, or similar
business transaction with the corporation. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
with respect to the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.




 
(e)
Change in the ownership of a substantial portion of a corporation’s assets. A
change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in accordance with rules similar to those set forth in
Section 6.4(c)),

 
13

--------------------------------------------------------------------------------


 

 
 
acquires (or has acquired during the twelve month period ending on the date of
the most recent acquisition by such person or persons) assets from the
corporation that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all of the assets of the corporation
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the corporation, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets. There is no Change in Control event under this
Section 6.4(e) when there is a transfer to an entity that is controlled by the
shareholders of the transferring corporation immediately after the transfer. A
transfer of assets by a corporation is not treated as a change in ownership of
such assets if the assets are transferred to (i) a shareholder of the
corporation (immediately before the asset transfer) in exchange for or with
respect to its stock, (ii) an entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by the corporation, (iii) a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the corporation, or (iv) an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
person described in clause (iii). For purposes of the foregoing, and except as
otherwise provided, a person’s status is determined immediately after the
transfer of assets. Persons will not be considered to be acting as a group
solely because they purchase assets of the same corporation at the same time.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the corporation. If
a person, including an entity shareholder, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 


 





14

--------------------------------------------------------------------------------






ARTICLE 7
DISTRIBUTION OF BENEFITS


7.1 Amount of Benefits. The vested amounts credited to a Participant’s Accounts
as determined under Articles 5 and 6 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.


7.2 Method and Timing of Distributions. Except as otherwise provided under the
Plan, distributions under the Plan shall be made in accordance with the
elections made by the Participant under Article 3. Distributions upon the
occurrence of a distribution event shall be made (or commence) as of the date of
the distribution event or as soon thereafter as is administratively feasible. A
Participant may elect, at least twelve months before a scheduled distribution
event, to delay the payment date for a minimum period of sixty months from the
originally scheduled date of payment. The further deferral election must be made
in accordance with procedures and rules established by the Employer. The
Participant may, at the same time the date of payment is deferred, change the
form of payment but such change in the form of payment may not effect an
acceleration of payment in violation of Section 409A of the Code. A subsequent
election to delay a payment or to change the form of payment may not take effect
until at least twelve months after the date on which the election is made.
Installment payments shall be treated as the entitlement to a single payment,
rather than the entitlement to a series of separate payments, for purposes of
making election changes.


7.3 Unforeseeable Emergency. A Participant may request a distribution due to an
Unforeseeable Emergency. The request must be in writing and must be submitted to
the Employer along with evidence that the circumstances constitute an
Unforeseeable Emergency. The Employer has the discretion to require whatever
evidence it deems necessary to determine whether a distribution is warranted.
Whether a Participant has incurred an Unforeseeable Emergency will be determined
by the Employer on the basis of the relevant facts and circumstances in its sole
discretion, but, in no event, will an Unforeseeable Emergency be deemed to exist
if the hardship can be relieved: (a) through reimbursement or compensation by
insurance or otherwise, (b) by liquidation of the Participant’s assets to the
extent such liquidation would not itself cause severe financial hardship, or (c)
by cessation of deferrals under the Plan. A distribution due to an Unforeseeable
Emergency must be limited to the amount reasonably necessary to satisfy the
emergency need and may include any amounts necessary to pay any federal, state
or local income taxes or tax penalties reasonably anticipated to result from the
distribution. The distribution will be made in the form of a single lump sum
cash payment. Any such distribution to the Participant shall be made from the
Account scheduled to be distributed at the earliest date to the Participant
under the terms of the Plan, and then from such other Account(s) in order of the
earliest scheduled distribution date(s) as necessary to meet the need caused by
the Unforeseeable Emergency. A Participant’s deferral elections for the
remainder of the Plan Year will be cancelled upon either of the following
events: (i) a distribution under
15

--------------------------------------------------------------------------------


the Plan to the Participant due to Unforeseeable Emergency, or (ii) a hardship
distribution pursuant to Treasury Regulation Section 1.40(k)-1(d)(3), or any
successor provision of the Treasury Regulations, under the Lexmark Savings Plan,
or any successor thereto, to the Participant.


7.4 Cashouts Of Amounts Not Exceeding Stated Limit. If the total vested amounts
credited to a Participant’s Accounts do not exceed $10,000 at the time of a
Separation from Service, the Employer shall distribute such amount to the
Participant in a single lump sum cash payment as of the first day of the seventh
month following Separation from Service or, if earlier, upon his death,
regardless of whether the Participant had made different elections of time or
form of payment as to the vested amounts credited to his Accounts or whether the
Participant was receiving installments at the time of such Separation from
Service. This Section 7.4 shall not apply if distribution is made in accordance
with Section 6.3.


7.5 Key Employees. In no event shall a distribution made to a Key Employee from
his Accounts due to his Separation from Service occur before the date which is
six months after his Separation from Service, or, if earlier, his date of death
For purposes of this Section 7.5, a Key Employee means an employee of an
employer, including any corporation that is a member of a controlled group of
corporations as defined in Section 414(b) of the Code that includes the employer
and any trade or business that is under common control as defined in Section
414(c) of the Code with the employer, any of whose stock is publicly traded on
an established securities market or otherwise who satisfies the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii), of the Code, determined without regard
to Section 416(i)(5) of the Code, at any time during the twelve-month period
ending on the Identification Date. An employee who is determined to be a Key
Employee on an Identification Date shall be treated as a Key Employee for
purposes of the six-month delay in distributions set forth in this Section 7.5
for the twelve-month period beginning on the first day of the fourth month
following the Identification Date. Whether any stock of the Employer or any
Related Employer is traded on an established securities market or otherwise is
determined on the date a Participant experiences a Separation from Service.
Installment distributions to a Key Employee that are delayed due to the
application of the requirements of this Section 7.5 shall commence as of the
earliest date permitted by Code Section 409A. This Section 7.5 shall not apply
to any of the following distributions: (i) a distribution upon the Participant's
Disability in accordance with section 6.3 or upon a Change in Control in
accordance with Section 6.4, provided that the Participant's Separation from
Service did not precede such Disability or Change in Control; (ii) a
distribution to an individual other than the Participant as may be necessary to
fulfill a domestic relations order within the meaning of Section 414(p)(1)(B) of
the Code; (iii) a distribution to comply with a certificate of divestiture as
defined in Section 1043(b)(2) of the Code; (iv) a distribution to pay the
Federal Insurance Contributions Act (FICA) tax imposed under Sections 3101,
3121(a) and 3121(v)(2) of the Code on compensation deferred under the Plan; and
(v) a distribution to pay the income tax under Section 3401 of the Code or the
corresponding withholding provisions of the applicable state, local or foreign
tax laws as a result of the payment of any FICA tax described in clause (iv) and
to pay the
 
16

--------------------------------------------------------------------------------


additional income tax at source on wages attributable to the pyramiding Code
Section 3401 wages and taxes; provided, the total payment under clauses (iv) and
(v) shall, in no event, exceed the aggregate of the FICA tax and the income tax
withholding related to such FICA tax.


7.6 Permissible Delays in Payment. Distributions may be delayed beyond the date
payment would otherwise occur in accordance with the provisions of Articles 6
and 7 in any of the following circumstances. The Employer may delay payment if
it reasonably anticipates that its deduction with respect to such payment would
be limited or eliminated by the application of Section 162(m) of the Code.
Payment must be made at the earliest date at which the Employer reasonably
anticipates that the deduction of the payment amount will not be eliminated or
limited by Section 162(m) of the Code or the calendar year in which the
Participant incurs a Separation from Service. The Employer may also delay
payment if it reasonably anticipates that the payment will violate a term of a
loan agreement or other similar contract to which the Employer is a party and
such violation will cause material harm to the Employer, unless waived or
otherwise addressed by the lender in a manner reasonably satisfactory to the
Employer. Payment must be made at the earliest date on which the Employer
reasonably anticipates that the making of the payment will not cause a violation
or the violation will no longer cause material harm to the Employer. Payment
cannot be delayed if the facts and circumstances indicate that the Employer
entered into the loan agreement or similar contract not for legitimate business
reasons but to avoid the restrictions on deferral elections and subsequent
deferral elections under Section 409A of the Code. The Employer may also delay
payment if it reasonably anticipates that the making of the payment will violate
Federal securities laws or other applicable laws provided payment is made at the
earliest date on which the Employer reasonably anticipates that the making of
the payment will not cause such violation. The Employer also reserves the right
to delay payment upon such other events and conditions as the Secretary of the
Treasury may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.       
 
Except as may be otherwise required under Code Section 409A, a payment is
treated as made upon the date contemplated under the provisions of the Plan if
the payment is made at such date or a later date within the same calendar year
or, if later, by the 15th day of the third calendar month following the date
contemplated by the Plan.  If calculation of the amount as the payment is not
administratively practicle due to events beyond the control of the Participant
(or Participant's estate), the payment will be treated as made upon the date
contemplated by the Plan if the payment is made during the first calendar year
in which the payment is administratively practicable.  Similarly, if the funds
of the Employer are not sufficient to make the payment at the date specified
under the Plan without jeopardizing the solvency of the Employer, the payment
will be treated as made upon the date contemplated by the Plan if the payment is
made during the first calendar year in which the funds of the Employer are
sufficient to make the payment without jeopardizing the solvency of the
Employer.
 
 


 
17

--------------------------------------------------------------------------------


If a payment is not made, in whole or in part, as of the date contemplated by
the Plan because the Employer refuses to make such payment, the payment will be
treated as made upon the date contemplated by the Plan if the Participant
accepts the portion (if any) of the payment that the Employer is willing to make
(unless such acceptance will result in forfeiture of the claim to the remaining
amount), makes prompt and reasonable, good faith efforts to collect the payment
and the payment is made during the first calendar year in which the Employer and
the Participant enter into a legally binding settlement of such dispute, the
Employer concedes that the amount is payable, or the Employer is required to
make such payment pursuant to a final and nonappealable judgment or other
binding decision. For purposes of this paragraph, the Employer is not treated as
having refused to make a payment where pursuant to the terms of the Plan the
Participant is required to request payment, or otherwise provide information or
take any other action, and the Participant has failed to take such action. In
addition, for purposes of this paragraph, the Participant is deemed to have
requested that a payment not be made, rather than the Employer having refused to
make such payment, where the Employer's decision to refuse to make the payment
is made by the Participant or a member of the Participant's family (as defined
in Code Section 267(c)(4) applied as if the family of an individual includes the
spouse of any member of the family), or any person or group of persons over whom
the Participant's family member has effective control, or any person any portion
of whose compensation is controlled by the Participant or the Participant's
family member.






 





18

--------------------------------------------------------------------------------





ARTICLE 8
AMENDMENT AND TERMINATION


8.1 Amendment by Employer. The Employer reserves the sole right to amend the
Plan pursuant to a resolution of its Board of Directors. An amendment must be in
writing and executed by a representative of the Employer authorized to take such
action. The Employer intends to amend this Plan, and hereby reserves the right
to do so without the consent of the Participants in the future, as required to
comply with Section 409A of the Code with respect to amounts subject to Section
409A of the Code and to prevent any Participant from becoming subject to any
additional tax or penalty under Code Section 409A. No amendment can directly or
indirectly deprive any current or former Participant or Beneficiary of all or
any portion of his vested Account which had accrued prior to the amendment,
except to the extent required by the Code or other applicable law.


8.2 Retroactive Amendments. An amendment made by the Employer in accordance with
Section 8.1 may be made effective on a date prior to the first day of the Plan
Year in which it is adopted. Any retroactive amendment by the Employer shall be
subject to the provisions of Section 8.1.


8.3 Plan Termination. The Plan will terminate automatically as of the date that
no amounts remain to be distributed under the Plan.


The Employer reserves the right to terminate the Plan and accelerate the time
and form of payment of all amounts to be distributed under the Plan in
accordance with the following provisions of this Section 8.3. The Employer may
terminate the Plan and distribute all amounts credited to all Participant
Accounts within the 30 days preceding or the twelve months following a Change in
Control as determined in accordance with the rules set forth in Section 6.4. For
this purpose, the Plan will be treated as terminated only if all substantially
similar arrangements sponsored by the Employer or any Related Employer are
terminated so that all Participants under the Plan and all substantially similar
arrangements are required to receive all amounts deferred under the terminated
arrangements within twelve months of the date of termination of the
arrangements. In addition, the Employer reserves the right to terminate the Plan
within twelve months of a corporate dissolution taxed under Section 331 of the
Code or with the approval of a bankruptcy court pursuant to Section 503(b)(1)(A)
of Title 11 of the United States Code, provided that amounts deferred under the
Plan are included in the gross incomes of Participants in the latest of (1) the
calendar year in which the termination occurs, (2) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture, or (3) the
first calendar year in which payment is administratively practicable. The
Employer retains the discretion to terminate the Plan if (1) all arrangements
sponsored by the Employer or any related Employer that would be aggregated with
any terminated arrangement under Prop. Treas. Reg. Section 1.409A-1(c) if the
same service provider participated in all of the arrangements are terminated,
(2) no payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within twelve months
of the
 
19

--------------------------------------------------------------------------------


termination of the arrangements, (3) all payments are made within twenty-four
months of the termination of the arrangements, and (4) neither the Employer nor
any Related Employer adopts a new arrangement that would be aggregated with any
terminated arrangement under Prop. Treas. Reg. Section 1.409A-1(c), if the same
service provider participated in both arrangements, at any time within the five
year period following the date of termination of the arrangement. The Employer
also reserves the right to terminate the Plan and accelerate the time and form
of payment of all amounts to be distributed under the Plan under such conditions
and events as may be prescribed by the Commissioner in generally applicable
guidance published in the Internal Revenue Bulletin.


8.4 Distribution Upon Termination of the Plan. Except as provided in Section
8.3, the Plan may not be terminated before the date on which all amounts
credited to all Participant Accounts have been distributed in accordance with
Articles 6 and 7.
 




 





20

--------------------------------------------------------------------------------





ARTICLE 9
THE TRUST


9.1 Establishment of Trust. The Employer may but is not required to establish a
trust to hold amounts which the Employer may contribute from time to time to
correspond to some or all amounts credited to Participants under Article 5. If
the Employer establishes a trust, the provisions of Sections 9.2 and 9.3 shall
become operative.


9.2 Grantor Trust. Any trust established by the Employer shall be between the
Employer and a trustee pursuant to a separate written agreement under which
assets are held, administered and managed, subject to the claims of the
Employer's creditors in the event of the Employer's insolvency, until paid to
the Participant and/or his Beneficiaries. The trust is intended to be treated as
a grantor trust under the Code, and it is intended that the establishment of the
trust shall not cause the Participant to realize current income on amounts
contributed thereto. The Employer must notify the trustee in the event of a
lawsuit regarding the Plan or regarding its bankruptcy or insolvency.


9.3 Investment of Trust Funds. Any amounts contributed to the trust by the
Employer shall be invested by the trustee in accordance with the provisions of
the trust and the instructions of the Committee.










 




 





21

--------------------------------------------------------------------------------





ARTICLE 10
PLAN ADMINISTRATION


10.1 Powers and Responsibilities of the Employer. The Employer shall be
responsible for the general operation and administration of the Plan and for
carrying out the provisions thereof. The Employer's powers and responsibilities
include, but are not limited to, the following, which powers and
responsibilities shall be exercised in its sole discretion:



 
(a)
To make and enforce such rules and regulations as it deems, in its sole
discretion, necessary or proper for the efficient administration of the Plan;




 
(b)
To decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan, in its sole discretion, subject to review by the
Committee;




 
(c)
To administer the claims and review procedures specified in Section 10.3;




 
(d)
To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan
in its discretion;




 
(e)
To determine the person or persons to whom such benefits will be paid in its
discretion;

 

 
(f)
To authorize the payment of benefits;

 

 
(g)
To comply with any applicable reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;




 
(h)
To appoint such agents, counsel, accountants, and consultants as may be required
to assist in administering the Plan;




 
(i)
To allocate and delegate its responsibilities in its discretion, including the
formation of any administrative sub-committee to administer the Plan.



10.2 Powers and Responsibilities of the Committee. The Committee shall be
responsible (a) for determining the interest rate to credit to Participants'
Accounts pursuant to Section 5.3, and (b) for the review of denied claims
pursuant to Section 10.3(b) in its sole discretion. In the course of reviewing a
denied claim, the Committee shall have the power to interpret the Plan in its
sole discretion, and its interpretation thereof shall be final, conclusive and
binding on all persons claiming benefits under the Plan.




 





22

--------------------------------------------------------------------------------


10.3 Claims and Review Procedures.



 
(a)
Claims Procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Employer. If any such claim is wholly or partially denied, the Employer will
notify such person of its decision in writing. Such notification will contain
(i) specific reasons for the denial, (ii) specific reference to pertinent Plan
provisions, (iii) a description of any additional material or information
necessary for such person to perfect such claim and an explanation of why such
material or information is necessary, and (iv) information as to the steps to be
taken if the person wishes to submit a request for review. Such notification
will be given within 90 days after the claim is received by the Employer (or
within 180 days, if special circumstances require an extension of time for
processing the claim, and if written notice of such extension and circumstances
is given to such person within the initial 90-day period). If such notification
is not given within such period, the claim will be considered denied as of the
last day of such period and such person may request a review of his claim.




 
(b)
Review Procedure. Within 60 days after the date on which a person receives a
written notification of denial of claim (or, if written notification is not
provided, within 60 days of the date denial is considered to have occurred),
such person (or his duly authorized representative) may (i) file a written
request with the Committee for a review of his denied claim and of pertinent
documents and (ii) submit written issues and comments to the Committee. The
Committee will notify such person of its decision in writing. Such notification
will be written in a manner calculated to be understood by such person and will
contain specific reasons for the decision as well as specific references to
pertinent Plan provisions. The decision on review will be made within 60 days
after the request for review is received by the Committee (or within 120 days,
if special circumstances require an extension of time for processing the
request, such as an election by the Committee to hold a hearing, and if written
notice of such extension and circumstances is given to such person within the
initial 60-day period). If the decision on review is not made within such
period, the claim will be considered denied.

 
10.4 Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the Employer or
Committee in administering the Plan shall be paid by the Plan, to the extent not
paid by the Employer.




 





23

--------------------------------------------------------------------------------


ARTICLE 11
MISCELLANEOUS


11.1 Unsecured General Creditor of the Employer. The Plan at all times shall be
entirely unfunded. Participants and their Beneficiaries, heirs, successors and
assigns shall have no legal or equitable rights, interests or claims in any
property or assets of the Employer or any Related Employer. For purposes of the
payment of benefits under the Plan, the assets of the Employer or of any Related
Employer shall be, and shall remain, the general, unpledged, unrestricted assets
of the Employer or of such Related Employer, respectively. The Employer's
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.


11.2 Employer’s Liability. The Employer’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the deferral agreements
entered into between a Participant and the Employer. The Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and a deferral agreement or agreements.


11.3 Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the creation of any fund or account, nor the payment of
any benefits, will be construed as giving to the Participant or any other person
any legal or equitable right against the Employer, the Committee or any Related
Employer except as provided herein; and in no event will the terms of employment
or service of the Participant be modified or in any way affected hereby.


11.4 Anti-Assignment. None of the benefits or rights of a Participant or any
Beneficiary of a Participant shall be subject to the claim of any creditor. In
particular, to the fullest extent permitted by law and except as otherwise
provided in Sections 11.7 and 11.9, all such benefits and rights shall be free
from attachment, garnishment, or any other legal or equitable process available
to any creditor of the Participant and his or her Beneficiary. Neither the
Participant nor his or her Beneficiary shall have the right to alienate,
anticipate, commute, pledge, encumber, or assign any of the payments which he or
she may expect to receive, contingently or otherwise, under the Plan, except the
right to designate a Beneficiary to receive death benefits provided hereunder.


11.5 Facility of Payment. If the Employer determines, on the basis of medical
reports or other evidence satisfactory to the Employer, that the recipient of
any benefit payments under the Plan is incapable of handling his affairs by
reason of minority, illness, infirmity or other incapacity, the Employer may
disburse such payments to a person or institution designated by a court which
has jurisdiction over such recipient or a person or institution otherwise having
the legal authority under State law for the care and control of such recipient.
The receipt by such person or institution of any such payments, and any such
payment to the extent thereof, shall discharge the liability of the Employer for
the payment of benefits hereunder to such recipient.


11.6 Notices. Any notice or other communication required or permitted to be
given in connection with the Plan shall be in writing and shall be deemed to
have been
24

--------------------------------------------------------------------------------


duly given (i) upon receipt, if delivered personally or via courier, (ii) upon
confirmation of receipt, if given by facsimile or electronic transmission, and
(iii) on the third business day following mailing, if mailed first-class,
postage prepaid, registered or certified mail as follows:



 
(a)
If it is sent to the Employer or Committee, it will be at the address specified
by the Employer; or




 
(b)
If it is sent to a Participant or Beneficiary, it will be at the last address
filed with the Employer by the Participant (or Beneficiary).



11.7 Tax Withholding. The Employer shall have the right to deduct from all
payments or deferrals made under the Plan any tax required by law to be
withheld. If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant, as permitted by law, or otherwise make appropriate
arrangements with the Participant or his Beneficiary for satisfaction of such
obligation. Tax, for purposes of this Section 11.7, means any federal, state,
local, foreign or any other governmental income tax, employment or payroll tax,
excise tax, or any other tax or assessment owing with respect to amounts
deferred, any earnings thereon, and any payments made to Participants or
Beneficiaries under the Plan.


11.8 Indemnification. To the fullest extent allowed by law, the Employer shall
indemnify and hold harmless each member of the Committee and each employee,
officer, or director of the Employer or any Related Employer to whom is
delegated duties, responsibilities, and authority with respect to the Plan
against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him (including but not limited to
reasonable attorney fees) which arise as a result of his actions or failure to
act in connection with the operation and administration of the Plan to the
extent lawfully allowable and to the extent that such claim, liability, fine,
penalty, or expense is not paid for by liability insurance purchased or paid for
by the Employer or any Related Employer. Notwithstanding the foregoing, the
Employer shall not indemnify any person for any such amount incurred through any
settlement or compromise of any action unless the Employer consents in writing
to such settlement or compromise.


11.9 Permitted Acceleration of Payment. The Plan may permit acceleration of
payment (a) to an individual other than the Participant as may be necessary to
fulfill a domestic relations order within the meaning of Section 414(p)(1)(B) of
the Code, (b) to comply with a certificate of divestiture as defined in Section
1043(b)(2) of the Code, (c) to pay the Federal Insurance Contributions Act
(FICA) tax imposed under Sections 3101, 3121(a) and 3121(v)(2) of the Code on
compensation deferred under the Plan, (d) to pay the income tax under Section
3401 of the Code or the corresponding withholding provisions of the applicable
state, local or foreign tax laws as a result of the payment of any FICA tax
described in clause (c) and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401, wages and taxes, and (e) to
pay the amount required to be included in gross income as a result of the
failure of the Plan to comply with the requirements of Section 409A of the Code.
The total payment
25

--------------------------------------------------------------------------------


under clause (c) and (d) shall, in no event, exceed the aggregate of the FICA
tax and the income tax withholding related to such FICA tax. The total payment
under clause (e) shall, in no event, exceed the amount required to be included
in income as a result of the failure to comply with requirements of Section 409A
of the Code.


11.10 No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of the Employer or any Related
Employer to terminate any Participant's employment at any time and for any
reason, nor confer upon any Participant any right to continue in the employ of
the Employer or any Related Employer. No employee of the Employer or any Related
Employer shall have a right to be selected as a Participant under the Plan or,
if selected, to continue to participate for any Plan Year.


11.11 Unclaimed Benefit. Each Participant shall keep the Employer informed of
his current address and the current address of his Beneficiary. The Employer
shall not be obligated to search for the whereabouts of any person. If the
location of a Participant is not made known to the Employer within three years
after the date on which payment of the Participant's vested Account is scheduled
to be made (or to commence), payment may be made as though the Participant had
died at the end of the three-year period. If within one additional year after
such three-year period has elapsed, or, within three years after the actual
death of a Participant, the Employer is unable to locate the Beneficiary of the
Participant, then the Employer shall have no further obligation to pay any
benefit hereunder to such Participant or Beneficiary or any other person and
such benefit shall be irrevocably forfeited.


11.12 Governing Law. The Plan will be construed, administered and enforced
according to the laws of the State of Delaware without regard to principles of
conflicts of law to the extent not otherwise preempted by the Code or by ERISA.


IN WITNESS WHEREOF, Lexmark International, Inc. has caused its duly authorized
representative to execute this Plan document as of the 6th day of  November,
2006.


 

        LEXMARK INTERNATIONAL, INC.  
   
   
    By:   /s/ Jeri I. Stromquist    
                       Title: VP Human Resources

 
 
 
 
 
 
26
 
 